Citation Nr: 1617624	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1952 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective May 16, 2007.

In October 2015 VA Form 646, the Veteran's representative raised the issue of entitlement to a total disability rating due to individual unemployability (TDIU). The Board finds that this issue is part and parcel of the Veteran's claim for a higher rating, since he has asserted unemployability due to his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2014).

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appellate period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 70 percent for PTSD are satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating greater than 50 percent for service-connected PTSD.  For the following reasons, the Board finds that the criteria for a rating of 70 percent are met.  As noted above, the issues of entitlement to a rating in excess of 70 percent and entitlement to a TDIU are addressed in the remand that follows.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which pertains to PTSD.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the 

resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, the Veteran was afforded VA examinations in March 2008, November 2010, and August 2015.  In March 2008, his symptoms included homicidal thoughts, chronically feeling very angry with people, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and nightmares.  On examination, he was described as having tense psychomotor activity, being anxious, and having a mildly impaired memory.  He had only a few, old friends from the military, but had made no new friends since his separation form service in 1972.  He was able to interact with others, but preferred staying close to home and tended to avoid social events.  After service he had a job in a hardware store, but he had a difficult time interacting with coworkers due to social isolation and chronic irritability.  The March 2008 VA examiner assigned a GAF scale score of 51 and stated that the Veteran had been unable to keep a job since retiring from the military due to social isolation, hypervigilance, and irritability.  He also noted that the Veteran had a few friends, but had been unable to make new friends since retiring from the military.    

On examination in November 2010, the Veteran's symptoms were consistent with those noted above with the addition of periodic feelings of depression, a loss of interest in activities, and ongoing sleep problems.  Additional objective findings included a dysphoric mood and an exaggerated startle response.  The Veteran reported that he had no remission of his symptoms.  He also stated that he was fired from his only job after the military because of difficulty getting along with other employees.  The Veteran's only social contact outside of his family was three military friends via phone or email.  He quickly became angry with others causing significant social isolation in order to avoid becoming upset.  The examiner assigned a GAF scale score of 40 and noted that the Veteran had major impairment in social and occupational functioning due to his PTSD.  The examiner further indicated that due to the lack of desire for treatment and chronicity of the Veteran's symptoms, the prognosis of significant improvement in his symptoms was poor.  

Most recently on examination in August 2015, the Veteran's complaints, history, and objective findings remained consistent.  The examiner indicated that as a result of his PTSD, the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The evidence supports assignment of a 70 percent rating throughout the entire appellate period.  The Veteran's symptoms of PTSD are equivalent in severity, frequency, and duration to the symptoms corresponding to a 70 percent rating, and his level of occupational and social impairment resulting from those symptoms corresponds to a 70 percent rating.  His symptoms include anxiety, depression, irritability, anger, sleep impairment, difficulty concentrating, and hypervigilance - with no remission.  He has very limited social contacts outside of his immediate family and has been unable to be employed by others since 1975 as a result of his PTSD symptoms.  Moreover, the November 2015 VA examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, falling squarely within the criteria for a 70 percent rating.  Accordingly, the criteria for an initial 70 percent rating for PTSD have been met.


ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 



REMAND

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

During his November 2010 VA examination, the Veteran reported that since April 2009, he had attended three psychotherapy sessions for PTSD with Mark Thielen, MFT.  The record also reflects that that the Veteran has been treated by Dr. Lernhart.  And while a September 2007 letter from R. Steve Slack, M.D. indicates that he had interviewed the Veteran and his spouse and examined the Veteran, his actual treatment notes are not of record.  The record does not include these records nor does it indicate any effort has been made to obtain these records.  Consequently, VA's duty to assist requires that efforts be made to obtain these treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

There is also some confusion about the Veteran's employment history.  On VA examination in November 2008, it was noted that he was not employed.  However, in November 2010, it was noted that he raised cattle.  Most recently on VA examination in August 2015, he stated that he raised cattle from 1990 to 2014 and that he stopped because they were bigger and stronger than he was.  He also clarified that his job after service in 1975 lasted for only 6 months due to conflict with coworkers and that he had not been employed by others since that time.  In November 2015, the RO wrote to the Veteran and asked him to complete and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, but he has not yet done so.  The circumstances concerning the Veteran's employment history must be clarified on remand, to include whether it was substantially gainful as opposed marginal, or in a protected environment such as a family business.  See 38 C.F.R. § 4.16(a).

Finally, as the case must be remanded for the foregoing reasons, any recent VA treatment records should be obtained and the Veteran should be afforded a current VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from Mark Thielen, MFT, and Dr. Lernhart, dated from May 2007 forward.

2.  As noted above, a September 2007 letter from R. Steve Slack, M.D. indicates that he had interviewed the Veteran and his spouse and examined the Veteran; however, his actual treatment records of the Veteran are not of record.  Make arrangements to obtain the Veteran's actual treatment records from R. Steve Slack, M.D., to include all records concerning his interview of the Veteran his spouse and the corresponding examination of the Veteran.

3.  Ask the Veteran to provide a detailed history of his employment.  He should be requested to complete and return a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

4.  Make arrangements to obtain any VA treatment records of the Veteran, dated from February 2009 forward.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his PTSD. The entire claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

The examiner should also elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected PTSD, hearing loss, and tinnitus on his employment. 

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected PTSD, hearing loss, and tinnitus and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

6.	Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.	Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





